Hill, C. J.
A sued B on a note which B had given to him for legal services to be rendered as attorney in a certain suit for damages against C. The defense set up was that the consideration for said note had failed, because A had not rendered any of the services for which said note had been given. A attempted to meet this defense by showing that B had prevented him from performing such services by settling said litigation with O. On the trial the evidence was conflicting, and the jury found for the defendant. No error of law is complained of, and the discretion of the trial court in refusing to grant a new trial will not be disturbed.

Judgment affirmed.